Parker C. J.
Without evidence that the note was intended by the defendant Ayres for another use and purpose than the words of the promise import, we cannot see how it can by any form of action be converted into a promise to the plaintiffs. It was made payable to the Bedford Commercial bank, and the plaintiffs do not derive a title from that bank.
The evidence tending to show that Johnston procured the note for the use and' benefit of the plaintiffs, and that it was delivered by him to them to enable them to raise money to *299sati&iy his debt, might form good ground of action against Johnston, and perhaps make him answerable upon the note itself; but there is no evidence reported which has a tendency to prove that Ayres made any contract with the plaintiffs, or that he knew the purpose for which the note was given. He has a right therefore to insist upon the terms of the contract, and that he is liable to none but those to whom he made the promise and their lawful assignees.
The nonsuit was therefore rightly ordered.